Citation Nr: 0843121	
Decision Date: 12/15/08    Archive Date: 12/23/08

DOCKET NO.  07-24 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for prostate cancer, to 
include on the basis of exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

Gina E. Fenice, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1951 to 
January 1953.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  Jurisdiction over the case was subsequently 
transferred to the RO in Newark, New Jersey.

The Board notes that the veteran submitted additional 
evidence after the certification of this appeal.  The veteran 
did not include a waiver of initial RO consideration of this 
evidence but the Board finds that the evidence is cumulative 
of the evidence previously of record or not pertinent to the 
claim currently before the Board.  Therefore, a remand is not 
required.

The Board notes that in a September 2007 letter from the 
veteran, he appears to be claiming service connection for 
arthritis and cataracts as due to exposure to radiation.  
These claims have not been addressed by the RO.  Therefore, 
they are referred to the RO for appropriate action.


REMAND


The Board notes that prostate cancer is recognized as a 
radiogenic disease under 38 C.F.R. § 3.311, which provides, 
among other things, that if a claimant is exposed to ionizing 
radiation in service and initially manifests prostate cancer 
5 or more years after such exposure, the claim will be 
reviewed by the Under Secretary for Benefits.

A letter from the Department of Defense, Defense Reduction 
Agency (DTRA) confirms that the veteran participated in 
Operation Tumbler-Snapper conducted at the Nevada Test site 
in 1952 and that he was exposed to radiation during such 
participation.  The medical evidence shows that the veteran 
initially manifested prostate cancer more than 5 years after 
his in-service radiation exposure.  Although a memorandum 
from VA's Chief Public Health and Environmental Hazards 
Officer provides a medical opinion concerning whether the 
veteran's prostate cancer is related to service radiation 
exposure, neither the Under Secretary for Benefits nor his 
designee has reviewed the veteran's claim under § 3.311.  
This must be done before the Board decides the appeal.

Accordingly, the case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following action:

1.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO or the 
AMC is unsuccessful in its efforts to 
obtain any such evidence, it should so 
inform the veteran and his representative 
and request them to submit the outstanding 
evidence.

2.  Then, the case should be referred to 
the Under Secretary for Benefits for 
review under 38 C.F.R. § 3.311(c).

3.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

4.  Then, the RO or the AMC should 
readjudicate the veteran's claim.  If the 
benefit sought on appeal is not granted to 
the veteran's satisfaction, he and his 
representative should be provided a 
supplemental statement of the case and an 
appropriate period of time for response.  
The case should then be returned to the 
Board for further consideration, if 
otherwise in order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

No action is required of the appellant unless he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




